Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
This communication addresses newly added claim 10 in papers filed 04 January 2022.

Allowable Subject Matter
Remaining claims 1 – 5 and 8 – 10 are allowed. The statement of reasons in the last correspondence supporting the allowable subject matter is still applicable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663